IN THE COURT OF APPEALS OF IOWA

                                     No. 21-0795
                               Filed October 19, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MARY JANE JACKSON THOMAS,
     Defendant-Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Linn County, Ian K. Thornhill, Judge.



        A defendant appeals from the denial of her motions to dismiss, for judgment

of acquittal, and for a new trial. AFFIRMED.



        Webb L. Wassmer of Wassmer Law Office, PLC, Marion, for appellant.

        Thomas J. Miller, Attorney General, and Israel Kodiaga, Assistant Attorney

General, for appellee.



        Heard by Bower, C.J., and Greer and Badding, JJ. Chicchelly, J., takes no

part.
                                          2


GREER, Judge.

       In addition to other convictions, a jury found Mary Jane Jackson Thomas

guilty of both first- and second-degree kidnapping of her stepdaughter, K.T.—

Jackson Thomas challenges only these kidnapping convictions. Throughout the

trial, Jackson Thomas moved to dismiss the kidnapping charges under Iowa Rule

of Criminal Procedure 2.11(6)(a), for a judgment of acquittal, and for a new trial

because the State provided inadequate evidence to establish that she confined

K.T., an essential element of both kidnapping charges. The district court denied

all of these motions. On our review, because Jackson Thomas has not pointed to

reversible errors or an abuse of discretion committed by the district court, we affirm

her convictions.

I. Background Facts and Proceedings.

       K.T. was twelve years old when she moved to Minnesota to live with her

father and stepmother, Jackson Thomas. While in Minnesota, Jackson Thomas

began using an electrical cord to hit K.T. The family moved to Cedar Rapids, and

K.T.’s younger brother joined them. While in Cedar Rapids, the abuse continued

and escalated. Jackson Thomas would use her hands, her teeth, a hammer, a

screwdriver, a television remote, and electrical cords to beat K.T. almost every

other day.

       There were three instances, however, that stood out to K.T. because they

occurred in the home’s bathrooms.1 The first occasion, Jackson Thomas told K.T.

to go into the first-floor bathroom. Jackson Thomas followed her inside with a


1 K.T. testified she was beat inside a bathroom three or four times, but she
elaborated on only three instances.
                                         3


hammer and electrical cords. She told K.T. to remove her clothing and then placed

the clothing outside the bathroom door.       Jackson Thomas then locked the

bathroom door, which locked from the inside, and told K.T. to stand in the bathtub.

Jackson Thomas yelled and cursed at K.T. and hit her, first with the electrical cord

and then with the hammer. K.T. testified that it was bright outside when she went

into the bathroom and dark when she left.

      The second instance, Jackson Thomas again told K.T. to go into the

bathroom. Jackson Thomas brought in a knife she used for chewing tobacco, an

electrical cord, and a hammer. She again told K.T. to remove her clothes and put

them outside the bathroom door. Jackson Thomas locked the door and told K.T.

to get in the bathtub. At some point after Jackson Thomas began beating K.T.,

K.T. grabbed the knife and threatened to end her own life if Jackson Thomas did

not stop. Jackson Thomas calmed K.T. down and promised to stop beating her.

But, once K.T. turned over the knife, the beating resumed with the electrical cord

and hammer. K.T. testified the beating continued for hours, again explaining the

sky was bright when she went into the bathroom and dark when she came out.

      When Jackson Thomas next kept K.T. in a bathroom, it was on the home’s

second floor. Jackson Thomas brought a hammer and electrical cord into the

bathroom; there was already a screwdriver inside the room. She again instructed

K.T. to take off her clothing, which was left on the floor inside the bathroom this

time, and locked the door. During this incident, Jackson Thomas first struck K.T.

with a hammer on her shoulders and hands. Then, using the electrical cord, she

hit K.T.’s back and hands. Jackson Thomas picked up the screwdriver to stab

K.T., who lifted her arm up to block the attack—the screwdriver went through K.T.’s
                                           4


forearm, leaving both an entry and exit wound. Jackson Thomas continued to beat

K.T. for what K.T. described at trial as “an eternity.”

       More than once, when Jackson Thomas was beating K.T. in an area of the

home other than the bathroom, K.T. would run away and hide in the bushes

outside. But when the three beatings occurred in the bathrooms, K.T. testified that

even when Jackson Thomas would leave the bathroom momentarily, she could

not leave the bathroom because she could not get her clothes on fast enough to

escape.2 K.T.’s younger sibling was also in the home during at least one of the

bathroom instances; Jackson Thomas called for the younger child to bring her a

hammer and cracked the door just enough to grab it before shutting the door again.

K.T. testified that the beatings in the bathroom were worse than the beatings

elsewhere in the home.

       On October 11, 2019, K.T. asked Jackson Thomas how she wanted the

child to cook that night’s dinner; Jackson Thomas became angry and beat K.T.

K.T.’s father came downstairs and saw what was going on and told Jackson

Thomas to stop. The beating halted momentarily, but it continued again after

K.T.’s father went to work until Jackson Thomas left the home to go to the store.

Although K.T. finished cooking dinner, she packed a bag and left the home;

eventually she arrived on foot at the Cedar Rapids Police Department (CRPD).




2 During cross-examination at trial, when Jackson Thomas asked K.T. if she
contemplated grabbing a towel or her clothes and running, K.T. answered:
       I was naked, and I know better not to run out there naked. . . .
       [T]here’s so much time for her to walk in the dining room and grab
       [the electrical cord] and for me to, like, go at that time, ‘cause the
       dining room is right there . . . [a]nd I can’t run out—she can block me.
                                          5


       After K.T. described the months of abuse to CRPD officers, Jackson

Thomas was interviewed by CRPD investigators.3 She admitted to hitting K.T. in

the bathroom and said she would confront K.T. in the bathroom so K.T. would not

run away. She also admitted to brandishing the screwdriver to scare K.T. out of

running.

       Jackson Thomas was initially charged with two counts each of willful injury

causing serious injury, willful injury causing bodily injury, and going armed with

intent in November 2019. But the State amended the trial information in December

to include a charge of kidnapping in the first degree. The amended trial information

alleged Jackson Thomas did “confine or remove K.T. from one place to another,

without having the authority nor the consent of K.T. to do so, while having the intent

to inflict serious injury upon K.T. As a result, K.T. suffered serious injury and/or

was intentionally subject to torture.” The original minutes of testimony informed

Jackson Thomas that K.T. would testify “that while being whipped with the

electrical cord she is generally forced to stand in the bathtub, naked, while she is

beaten and if she tries to block the strikes or defend herself she is beaten worse.”

       Jackson Thomas took depositions, including K.T.’s, in August 2020. She

then moved to dismiss the kidnapping charge, alleging there was insufficient

evidence in the minutes of testimony to support the confinement requirement for

kidnapping. A hearing was held, and the court denied the motion, stating:

               The reference to allegedly holding the child in the bathtub and
       the, I guess, unrobing of the child are facts that could fit into one of
       these—one or more of these prongs, but it’s ultimately a question for
       the jury to decide. The Defendant is on sufficient notice as to what

3 Video and audio from this interview was recorded and played for the jury during
trial.
                                         6


       those allegations are. And now, apparently with some depositions
       having taken place, the alleged victim has expanded on what those
       circumstances were. But for purposes of charging the offense [of
       first-degree kidnapping], I find that’s sufficient.

       The State later moved to amend the trial information once more, adding a

charge of second-degree kidnapping; Jackson Thomas consented to the

amendment.

       Trial began in March 2021. After the State rested, Jackson Thomas moved

for judgment of acquittal, arguing again the State had not proved the confinement

necessary for either of the kidnapping charges. The court, “giving the State the

benefit of all reasonable inferences and looking at the evidence in the light most

favorable to them,” denied Jackson Thomas’s motion. The jury found Jackson

Thomas guilty on all counts.

       Finally, Jackson Thomas moved for a new trial, arguing that the jury’s

verdict on first- and second-degree kidnapping went against the weight of the

evidence. Once again, the court denied Jackson Thomas’s motions.

II. Analysis.

       On appeal, Jackson Thomas maintains the district court incorrectly denied

her motions for dismissal, judgment of acquittal, and new trial.

       Before delving into the specific motions, however, it helps to give an

overview of kidnapping jurisprudence. Generally, “[a] person commits kidnapping

when the person either confines a person or removes a person from one place to

another, knowing that the person who confines or removes the other person has

neither the authority nor the consent of the other to do so.”         Iowa Code

§ 710.1 (2019). The act must be accompanied by one of the following: “[t]he intent
                                          7


to hold such person for ransom,” “[t]he intent to use such person as a shield or

hostage,” “[t]he intent to inflict serious injury upon such person, or to subject the

person to a sexual abuse,” “[t]he intent to secretly confine such person,” or “[t]he

intent to interfere with the performance of any government function.” Id. First-

degree kidnapping occurs “when the person kidnapped, as a consequence of the

kidnapping, suffers serious injury, or is intentionally subjected to torture or sexual

abuse.” Id. § 710.2(1). Relevant here, second-degree kidnapping occurs “where

the kidnapper is armed with a dangerous weapon, or where the victim is under

eighteen years of age other than a kidnapping by a parent or legal guardian whose

sole purpose of the kidnapping is to assume custody of a victim under eighteen

years of age.” Id. § 710.3(1)

       Because many crimes involve some sort of confinement or removal of the

victim, our case law has established that to satisfy the confinement or removal

requirements of section 710.1, there must be “more than the confinement or

removal that is an inherent incident of commission of the crime.” State v. Rich, 305

N.W.2d 739, 742, 745 (Iowa 1981); accord State v. Mead, 318 N.W.2d 440, 442,

445 (Iowa 1982) (applying the Rich test to crimes other than sexual abuse). There

is “no minimum period of confinement or distance of removal . . . required for

conviction of kidnapping” as long as the removal or confinement “definitely

exceed[s] that normally incidental to the commission of [the crime].” Rich, 305

N.W.2d at 745; accord State v. Mesenbrink, No. 15-0054, 2015 WL 7075826, at

*3–4 (Iowa Ct. App. Nov. 12, 2015) (“In applying the test, we consider not only

whether the defendant confined someone longer than the duration of the

underlying crime but also whether the quality or extent of the confinement was
                                           8


much greater than necessary to accomplish the underlying crime.”).               “Such

confinement or removal may exist because it substantially increases the risk of

harm to the victim, significantly lessens the risk of detection, or significantly

facilitates escape following the consummation of the offense.” Rich, 305 N.W.2d

at 745.

       A. Motion to Dismiss.

       We review the denial of a motion to dismiss made under Iowa Rule of

Criminal Procedure 2.11(6) for correction of errors at law. State v. Wells, 629

N.W.2d 346, 351 (Iowa 2001). We accept all the facts alleged by the State in the

trial information and minutes of testimony as true. State v. Finders, 743 N.W.2d

546, 548 (Iowa 2008). We will find error if these facts “do not constitute a crime as

a matter of law.” Id.

       Because Jackson Thomas had not yet been charged with second-degree

kidnapping at the time of the motion to dismiss, we need only consider the first-

degree-kidnapping charge that her motion to dismiss addressed. Jackson Thomas

argues on appeal, as she did in her initial motion, that the trial information and

minutes of testimony make no mention of confinement or the Rich intensifiers

necessary for confinement, and so do not establish that necessary element of first-

degree kidnapping. Yet, in her motion, Jackson Thomas made no argument of

any prejudice to her substantial rights.4 See State v. Brisco, 816 N.W.2d 415, 420


4 Under Iowa Rule of Criminal Procedure 2.5(5), “The term ‘indictment’ embraces
the trial information.” As for the contents of an indictment (or trial information), our
rules provide:
                An indictment is a plain, concise, and definite statement of the
        offense charged. The indictment shall be signed by the foreman or
        forewoman of the grand jury. The names of all witnesses on whose
                                        9


(Iowa Ct. App. 2012) (noting that on appeal the defendant did not argue the trial

information prejudiced his substantial rights). But Jackson Thomas’s argument

misconstrues the purpose of the trial information and minutes of testimony, which

“is to afford the person charged with an opportunity to prepare a defense” and

generally alert the defendant “to the source and nature of the evidence against

[them].” Id.; accord State v. Dalton, 674 N.W.2d 111, 120 (Iowa 2004); State v.

Kirby, 391 N.W.2d 243, 245 (Iowa 1986) (noting the purpose underlying the

requirements of trial information is to “protect[] a defendant from being misled by

the charging instrument”).5 This is a case-by-case determination. Dalton, 674

N.W.2d at 120.




       evidence the indictment is found must be endorsed thereon. The
       indictment shall substantially comply with the form that accompanies
       these rules. The indictment shall include the following:
               a. The name of the accused, if known, and if not known,
       designation of the accused by any name by which the accused may
       be identified.
               b. The name and if provided by law the degree of the offense,
       identifying by number the statutory provision or provisions alleged to
       have been violated.
               c. Where the time or place is a material ingredient of the
       offense a brief statement of the time or place of the offense if known.
               d. Where the means by which the offense is committed are
       necessary to charge an offense, a brief statement of the acts or
       omissions by which the offense is alleged to have been committed.
               No indictment is invalid or insufficient, nor can the trial,
       judgment, or other proceeding thereon be affected by reason of any
       defect or imperfection in a matter of form which does not prejudice a
       substantial right of the defendant.
Iowa R. Crim. P. 2.4(7) (emphasis added).
5 Jackson Thomas also objects to the district court’s use of the term “notice

pleading,” a concept found in civil case law, during the motion hearing. See Rees
v. City of Shenandoah, 682 N.W.2d 77, 79 (Iowa 2004). But even if the district
court used the wrong turn of phrase, it pulled the standard it used straight from
Iowa Rule of Criminal Procedure 2.5. As such, we find no reversible error.
                                        10


       At the time of the motion, the trial information alleged Jackson Thomas did

“confine or remove K.T. from one place to another, without having the authority nor

the consent of K.T. to do so, while having the intent to inflict serious injury upon

K.T. As a result, K.T. suffered serious injury and/or was intentionally subject to

torture.” The minutes of testimony further attested that K.T. was “forced to stand

in the bathtub, naked, while she is beaten.” And we are to consider both the trial

information and the minutes of testimony when determining whether an accused

has been adequately apprised of the crime charged. State v. Grice, 515 N.W.2d

20, 23 (Iowa 1994). Taking these assertions in the filings as true, Jackson Thomas

was given ample warning of the charges levied at her—no additional mode of

confinement or removal was later tacked on, nor were there additional witnesses

to the kidnapping who were sprung on her at trial. And, at the motion hearing,

Jackson Thomas made no argument of surprise. As a practical matter, at the time

the motion was filed, the parties had engaged in discovery and several depositions,

including that of K.T., where the kidnapping elements were explored. And while

Jackson Thomas could question the sufficiency of the evidence later in the trial,

this is not an appropriate basis for a motion to dismiss. See State v. Doss, 355

N.W.2d 874, 880 (Iowa 1984) (“A motion that merely challenges the sufficiency of

the evidence supporting an indictment is not a ground for setting aside an

indictment.”). We agree with the district court that Jackson Thomas had sufficient

notice of the criminal conduct alleged and the witnesses supporting the allegations.

Overall, we find no reversible error in the court’s denial of Jackson Thomas’s

motion to dismiss the first-degree kidnapping charge.
                                           11


       B. Motion for Judgment of Acquittal.

       Jackson Thomas’s next motion came at the close of the State’s evidence,

when she moved for a judgment of acquittal.            Among other issues, Jackson

Thomas argued there was insufficient evidence of confinement as required for both

the first- and second-degree kidnapping charges. “In reviewing the trial court’s

ruling on the motion for judgment of acquittal, this court reviews the evidence in

the light most favorable to the State, and all legitimate inferences that may

reasonably be deducted therefrom are accepted.”               State v. Schertz, 328

N.W.2d 320, 321 (Iowa 1982) (internal citations omitted). We will uphold the

district court’s denial of the motion “if there is any substantial evidence in the record

tending to support the charge.” Id. Substantial evidence is that “which would

convince a rational trier of fact that the defendant is guilty of the crime charged

beyond a reasonable doubt.” Id.

       Because the beatings occurred only in K.T.’s residence, Jackson Thomas

contends the alleged confinement within the home was only incidental to the

abuse. See State v. Robinson, 859 N.W.2d 464, 481–82 (Iowa 2015) (“Phrased

somewhat differently, did the evidence of the tossing of the cell phone, the locking

of the doors, the covering of the victim’s mouth, and any additional confinement

associated with movement of the victim from the hallway to the bedroom, all

occurring within the enclosed apartment, provide a sufficient basis to allow the jury

to regard the case as presenting more than sexual abuse but instead involving the

much more serious crime of kidnapping with its substantially harsher penalties?

We conclude that it does not.”). Pointing to Robinson and Rich for guidance,

Jackson Thomas contends the district court was wrong to deny her motion for
                                          12


judgment of acquittal.    To prove more than incidental confinement, the three

prongs of the test require a showing of confinement or removal that

(1) “substantially increases the risk of harm to the victim,” (2) “significantly lessens

the risk of detection,” or (3) “significantly facilitates escape of the perpetrator.”

Rich, 305 N.W.2d at 745–46. Yet, as noted in Robinson, courts have shown

       some reluctance to find the independent crime of kidnapping when
       the additional confinement or removal occurs within an enclosed
       structure. Such additional confinement or movement within an
       enclosed structure may not be a sufficiently significant change in the
       risk environment to substantially increase the risk of harm,
       significantly lessen detection, or significantly aid escape.

859 N.W.2d at 480–81 (analyzing kidnapping confinement rules under other

various jurisdictions); cf. Harper v. State, No. 17-0435, 2018 WL 4360892, at *6–

7 (Iowa Ct. App. Sept. 12, 2018) (finding confinement occurred when the

kidnappee was taken to the basement, allowing the defendant to “take his time”

and “flee the area”).    Robinson, then, does not foreclose the possibility that

someone can be kidnapped when being confined or removed to a room in the

same enclosed structure already occupied. It directs us only to look at the specific

facts of the case and determine if the additional confinement satisfies the Rich test.

And in the past, our supreme court has upheld a kidnapping conviction in a child-

abuse case where there was confinement in the child’s home. See State v.

Siemer, 454 N.W.2d 857, 864–65 (Iowa 1990). In Siemer, a child handcuffed to a

bed in the basement suffered horrific abuse. 454 N.W.2d at 864. Finding the

confinement made the child an easy target for torture, the court held that evidence

supported a finding of confinement that exceeded confinement normally incidental

to the underlying crime of child abuse. Id. at 864–65. Further, the court concluded
                                        13


“Siemer’s confinement of [the child] substantially increased the risk of harm to the

child and significantly lessened the risk that Siemer’s infliction of chronic abuse

would be detected.” Id. From this record, there is evidence that could convince

the jury Jackson Thomas confined K.T. on any one of the three instances where

she was forced into the bathroom. She was told to disrobe, a state that stopped

her from running. See State v. Griffin, 564 N.W.2d 370, 373 (Iowa 1997) (“So, by

ordering [the kidnappee] to take off her clothes prior to the sexual assault, [the

defendant] was able to keep her confined to the motel room prior to the assault,

lowering his chances of detection and increasing the risk of harm to [the

kidnappee].”). Further, Jackson Thomas admitted herself that the purpose of

acting in the bathroom was to keep K.T. from fleeing.

       Forcing K.T. into the bathroom also allowed Jackson Thomas to beat K.T.

for hours at a time—from daylight to dark, longer than necessary for Jackson

Thomas’s other crimes. See State v. Albright, 925 N.W.2d 144, 155 (Iowa 2019)

(affirming finding of guilt for kidnapping where a person was confined “for over

thirteen hours” and stating “[t]his was not a ‘minimal degree of confinement’”

(citation omitted)), abrogated on other grounds by State v. Crawford, 972

N.W.2d 189, 198 (Iowa 2022); Rich, 305 N.W.2d at 745 (dictating the confinement

must “exceed that normally incidental to the commission of” the underlying crime);

State v. Poland, No. 17-0189, 2018 WL 3302201, at *3–4 (Iowa Ct. App. July 5,

2018) (finding confinement under the kidnapping statute with evidence of locking

the bedroom door and extending the assault for a longer time than necessary to

commit the underlying offense); Mesenbrink, 2015 WL 7075826, at *4 (“Although

[covering the kidnappee’s mouth] alone is insufficient to constitute kidnapping, the
                                         14


duration was about thirty minutes, which we opine is longer than necessary to

commit willful injury causing serious injury.”). Supporting the serious injury prong,

K.T. testified that the beatings in the bathroom were worse than when she was

elsewhere in the home.      And, requiring K.T. to stand in the bathtub allowed

Jackson Thomas to bludgeon the child more severely while making for an easier

and more discrete cleanup of the blood. All of these details support that Jackson

Thomas confined K.T. because her placement in the bathroom both significantly

lessened the chances of detection and substantially increased the risk of harm to

K.T. See Albright, 925 N.W.2d at 155 (“Our kidnapping cases have generally held

that the increased-risk-of-harm prong of the Rich test is satisfied when the duration

of confinement substantially exceeded the underlying crime.”).

       Thus, we find no error in the district court’s denial of Jackson Thomas’s

motion for judgment of acquittal.

       C. Motion for a New Trial.

       Lastly, Jackson Thomas appeals the denial of her motion for a new trial

because the verdict was contrary to the weight of the evidence. “A district court

should grant a motion for a new trial only in exceptional circumstances,” and we

review the denial of such a motion for an abuse of discretion. State v. Ary, 877

N.W.2d 686, 705–06 (Iowa 2016). When considering the weight of the evidence,

a court determines “whether more ‘credible evidence’ supports the verdict

rendered than supports the alternative verdict.” Id. at 706 (citation omitted). Here

we find ample evidence supporting the conviction for kidnapping.

       Jackson Thomas argues there was no evidence showing “that placement

of K.T. in the bathroom, even with the door locked and for several hours, created
                                         15


any risk that was substantially or significantly different.” But when considering the

weight of the evidence, “[t]he question for the court is not whether there was

sufficient credible evidence to support the verdict rendered or an alternative

verdict, but whether ‘a greater amount of credible evidence’ suggests the verdict

rendered was a miscarriage of justice.” Ary, 877 N.W.2d at 706 (citation omitted).

In this case, other than using cross-examination to attack K.T.’s credibility over

other statements, Jackson Thomas put on no evidence to combat K.T.’s assertions

that the beatings in the bathroom were worse than those elsewhere in the house

and that she was stripped of her clothing and placed in the bathroom to prevent

her from running away, a reality not present elsewhere in the house. And Jackson

Thomas’s own words from the interview videos played during trial bolstered the

State’s case that locking the bathroom door would keep K.T. from running away.

As noted above, there was credible evidence the confinement substantially

increased the risk of harm and significantly decreased the risk of detection

because K.T. could not leave the home. See State v. Maxwell, 743 N.W.2d 185,

193 (Iowa 2008) (holding a district court may grant a new trial on the ground the

verdict was contrary to the weight of the evidence only in an extraordinary case in

which “the evidence preponderates heavily against the verdict” rendered).

       Finding no miscarriage of justice given the credible evidence supporting the

kidnapping convictions, we do not find the court abused its discretion by denying

Jackson Thomas’s motion for a new trial.
                                         16


III. Conclusion.

       Because we find no reversible error in the district court’s denial of Jackson

Thomas’s motions to dismiss under rule 2.11(6) or for judgment of acquittal, and

we find no abuse of discretion in its denial of her motion for a new trial, we affirm.

       AFFIRMED.